Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021, 02/23/2022, and 06/24/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0287801 A1 by Levin et al. (hereafter referred to as Levin).
Regarding claim 1, Levin teaches a method for real-time propagation analysis (~ see at least abstract), the method comprising: tuning a number of propagation models using measured radio frequency (RF) characteristics (~ see at least ¶ [0074]-[0075]; “Some exemplary models that may be used may be a single knife-edge model, a multiple knife-edge model, a single wedge model, a rounded obstacle model, a diffraction model, e.g. diffraction around buildings, a vegetation inclusive model, a ray tracing model, a model calibrated by a mathematical process, e.g. regression, a combination of such models, or a combination of such models with other models.”); tuning one or more environmental databases (~ see at least ¶ [0074]-[0077]; “Measurement instruments may also produce a measurement location as well as signal strength measurements, and such locations may be correlated to such measurements. Measurement locations that may be correlated to such measurements may be stored locally or remotely, and may be used to construct a database of measurements and associated location information.”); selecting a propagation model based on the tuned one or more environmental databases and the tuned propagation models (~ see at least ¶ [0074]-[0075]); and estimating a path loss for communicating between wireless devices using the selected propagation model (~ see at least ¶ [0081]).
Regarding claim 2, Levin teaches the method of claim 1.  In addition, Levin further teaches wherein tuning a number of propagation models comprises updating at least one propagation model based on new measurement data in a database of RF measurements (~ see at least ¶ [0079] and [0083]).

Regarding claim 3, Levin teaches the method of claim 1.  In addition, Levin further teaches wherein tuning one or more environmental databases comprises tuning one or more of a terrain database (~ see at least ¶ [0039], [0074]-[0075]; “An RF prediction may use a geographical database which may include terrain height and/or land use information, building data which may include building contours and/or height, network configurations which may include locations of a plurality of the base stations 155, 160 and/or LMUs, and may include locations of all of the base stations 155, 160 and/or LMUs, and antenna information which may include height, type and/or orientation of each antenna.”), a morphology database, a permittivity/conductivity ground database and a foliage database (see at least ¶ [0051]; “A propagation medium may be lower layers of an atmosphere, and obstacles may be a ground, buildings and/or vegetation. Link distances may be between a few tens of meters and a few kilometers, or other ranges. A propagation phenomena that may relate to this case may be reflections from a ground and walls, diffraction around buildings and/or scattering from vegetation and from structures, e.g. buildings, which may be, by order of magnitude of tens of centimeters.”).
Regarding claim 4, Levin teaches the method of claim 1.  In addition, Levin further teaches wherein selecting a propagation model comprises selecting a propagation model based on the availability of one or more databases for the geographic region including a terrain database, a morphology database, a permittivity/conductivity database, a foliage database, a measurement database, and a resource database (~ see at least ¶ [0074]-[0075]).
Regarding claim 5, Levin teaches the method of claim 1.  In addition, Levin further teaches wherein estimating a path loss comprises applying data from the one or more environmental databases in a path loss estimation program along with resource data, including but not limited to, height of a transmitter or receiver, frequency, and location of one or more wireless devices (~ see at least ¶ [0077]-[0079]). 
Regarding claim 6, Levin teaches a system for real-time propagation analysis, the system comprising:
a plurality of dynamic environmental databases (~ see at least ¶ [0074]-[0075]);
a dynamic propagation model database (~ see at least ¶ [0074]-[0075]; “Some exemplary models that may be used may be a single knife-edge model, a multiple knife-edge model, a single wedge model, a rounded obstacle model, a diffraction model, e.g. diffraction around buildings, a vegetation inclusive model, a ray tracing model, a model calibrated by a mathematical process, e.g. regression, a combination of such models, or a combination of such models with other models.”);
a measurement database (see at least ¶ [0077]; “Measurement locations that may be correlated to such measurements may be stored locally or remotely, and may be used to construct a database of measurements and associated location information.”);
a resource database (see at least Fig. 1B and 9);
a processor (see at least ¶ [0024], [0032]-[0033]);
a non-transitory computer readable medium, coupled to the processor (see at least ¶ [0024], [0032]-[0033]), the non- transitory computer readable medium for storing a plurality of programs for running on the processor, the programs including:
a path loss estimation engine that, when run on the processor, calculates propagation losses for communication between wireless devices using the plurality of dynamic environmental databases and the dynamic propagation model database (see at least ¶ [0024], [0032]-[0033]; once the obstacles are known, path loss may be recalculated, using equations such as Equation (1) and/or Equation (2) below, for any desired frequency. Accordingly, measurements in one frequency may be used to find the obstacle locations and, with this information, the appropriate calculations may be performed in another frequency. Similarly, this principle may be applied to different heights of the antennas, or the use of another model.).
Regarding claim 7, Levin teaches the system of claim 6. In addition, Levin teaches further including an environmental tuning program, stored on the non-transitory computer readable medium, that, when run on the processor, causes the processor to tune one or more of the plurality of dynamic environmental databases based on new environmental information(see at least ¶ [0078]- [0079]).
Regarding claim 8, Levin teaches the system of claim 7.  In addition, Levin teaches further including a propagation model tuning program, stored on the non-transitory computer readable medium, that, when run on the processor, causes the processor to update at least one propagation model in the dynamic propagation model database based on new measurement data in the measurement database (see at least ¶ [0083]).
Regarding claim 9, Levin teaches the system of claim 6.  In addition, Levin teaches wherein the measurement database is a database that includes radio frequency measurements for communication channels for specified geographic regions (see at least ¶ [0039]).
Regarding claim 10, Levin teaches the system of claim 6.  In addition, Levin teaches wherein the resource database is a database that includes information on the location, height and frequencies of operation for a number of transceivers associated with a communication system (see at least ¶ [0072]).
Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  US 7096173 B1 by Rappaport et al. teaches A method and apparatus for designing or deploying a communications network is disclosed. A computerized model which represents a physical environment in which a communications network is or will be installed is provided.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465